Title: To James Madison from Mackenzie and Glennie, 2 July 1804
From: Mackenzie and Glennie
To: Madison, James



Sir.
London 2d July 1804
We have the Honor to inclose to you copies of Letters from Tobias Lear Esqr. of 26 March & 25th of April last dated at Algiers to Messrs. Degen, Purviance, &C navy Agents of the United States at Leghorn advising his drafts on them for 23000 for the object detailed in the Letters left open for us. We inclose likewise a Letter to you Sir from Messrs Degen, Purviance & Co. under 25th of May last stating that having no Funds lodged with them they had nevertheless readily accepted Mr Lears drafts but were under the necessity of drawing on us for the sum above mentioned of 23000 Dollars directing us to negotiate them & to hold the amount at their disposal for this special object. We have accordingly negotiated them at 43 pence sterling with G W. Erving, Esqr. the American Consul who hearing that such Bills ha⟨d been?⟩ offered for negotiation & know that it is not an ⟨un⟩usual thing to negotiate Bills from this country in America but in Sums of little consequence & occasionally came to us & offered to take Bills at what we had been offered through our Broker for them. We have therefor advised Messrs Degen Purviance & Co. our having negotiated the Bills at the Exchange expressed of Exchange of [sic] 43 pence Sterling ⅌ Dollar which produces in Steg. £4120..16..8—for which we shall credit the account of Messrs Degen Purviance & Co less our Commission & Brokerage & they will ultimately make out & transmit the account of the whole Transaction to you Sir we in the meantime honoring their Bills for the produce of the 23000 dollars deduc[t]ing our Commission & Brokerage for whatever sum they may draw to reimburse themselves for the 23000 dollars drawn on them by M Lear. We remain very respectfully Sir Your most obed[i]ent & very humble servants
Jas Mackenzie & A Glennie
